Citation Nr: 0104708	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disability originally diagnosed 
as anxiety reaction with maturation resulting in current 
diagnosis of schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disability originally diagnosed as anxiety reaction with 
maturation resulting in current diagnosis of schizophrenia.


REPRESENTATION

Appellant represented by:	Melba Rivera Camacho, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from May to October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefit sought on appeal 
was denied.


This claim is referred to the RO for the appropriate action.  


FINDING OF FACT

Evidence that a psychiatric disability which manifested 
during service did not pre-exist service has been received 
since the Board's November 1974 decision.  As this evidence 
was not previously of record, it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a psychiatric disability originally 
diagnosed as anxiety reaction with maturation resulting in 
current diagnosis of schizophrenia is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material. Next, if new 
and material evidence has in fact been submitted, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.

The veteran's claim for a "psychiatric disability originally 
diagnosed as anxiety reaction with maturation resulting in 
current diagnosis of schizophrenia" was first finally denied 
in a November 1974 Board (BVA) decision.  That decision noted 
that the veteran's pre-induction examination in September 
1969 revealed no neurological or psychiatric abnormalities.  
In August 1970, the veteran was reportedly observed by his 
sergeant having an apparent "convulsive type reaction 
resulting in his running around hysterically".  Psychiatric 
evaluation at that time apparently revealed "a history of 
having such attacks since the veteran was 6 or 7 years 
old... ."  Diagnosis was moderate hysterical personality 
disorder.  During a September 1970 consultation session, it 
was reported that the veteran was extremely nervous "and 
always had been.  History of hospitalization in Puerto Rico 
prior to service was also reported."  In April 1972, anxiety 
reaction was diagnosed.  An August 1972 record reportedly 
reflected an impression that the veteran's anxiety reaction 
had matured into active schizophrenia.  The November 1974 BVA 
decision found that the evidence showed that the veteran's 
anxiety/schizophrenia disorder had pre-existed service and 
was not aggravated by his service.  

The veteran's subsequent claims that new and material 
evidence has been submitted sufficient to reopen his case 
have been denied by the Board in September 1982, March 1983, 
December 1984, and June 1987, on the basis that his 
additional medical treatment records do not show that his 
disability either began in, or was aggravated by, his 
service.  It was also noted that the veteran left school 
early due to an emotional condition, and that his psychiatric 
disorder pre-existed his service.  

The new evidence submitted since his last final denial 
includes a medical report, dated April 1998, conducted by the 
veteran's private physician, L.E., M.D.  This report includes 
a detailed review of the veteran's service medical records, 
including the Medical History Report completed by the veteran 
in English, in conjunction with a September 1970 examination, 
and a comparison with the Medical History  Report, prepared 
in Spanish, by the veteran in September 1969.  The examiner 
concluded "most of the premises for [which] he was found 
unsuitable were not so clear.  That is, he had no previous 
history of [an] emotional condition.  That his [answers] to 
the "Medical History" made in September...1970 were in 
English, not his primary language and that ... his answers 
[referred] to what was happening to him during that time.  
Similar questions a year before were answered in the 
negative."  The examiner found that "in view of these 
findings it is highly recommended that the veteran's "non 
service connected status be reviewed".

This evidence is new because it contains a medical opinion, 
based on a review of the veteran's service medical records, 
that the veteran did not have a pre-existing emotional 
condition prior to service.  Thus, as new and material 
evidence has been presented, the veteran's claim is reopened.  
To this extent only, the appeal to reopen is granted.  


ORDER

The claim for a psychiatric disability originally diagnosed 
as anxiety reaction with maturation resulting in current 
diagnosis of schizophrenia is reopened.  To this extent only, 
the appeal is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As the veteran's claim is reopened, we now turn to the 
question of whether the duty to assist the veteran has been 
fulfilled.  First, we note that the veteran is in apparent 
receipt of Social Security Administration (SSA) benefits.  
However, these records do not appear to be part of his claims 
folder.  Second, the veteran testified that he was treated 
since service at the VA medical facility in San Juan.  It is 
not clear that all current treatment records are associated 
with his claims file.  These records should also be obtained.  
The veteran should then be afforded a VA examination.  
Finally, a faxed copy of the veteran's VA Form 9 is 
associated with his claims folder.  As it appears partially 
illegible, the RO should ask the veteran to submit his 
original VA Form 9.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for any 
psychiatric disorder since service.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded a VA 
mental disorders examination to clarify 
his diagnosis.  The claims folder and a 
complete copy of this remand  should be 
made available to the examiner for review 
before the examination.  

4.  The VA examiner should first review 
the March 1974 Social Services report, 
located near the back of the veteran's 
claims folder, and the April 1998 
opinion, located near the top of the 
veteran's claims folder, stating this 
review on the examination report.  The 
examiner should then provide the 
following opinions:

(1) Is it as likely as not that the 
psychiatric disability originally 
diagnosed as anxiety reaction with 
maturation resulting in current diagnosis 
of schizophrenia began during service, or 

(2) Is it more likely than not that the 
current schizophrenia began when the 
veteran was "6 or 7 years old" at some 
time before service.  Provide the medical 
rational for this opinion.  

(3)  If the examiner finds that the 
veteran's psychiatric disorder began 
before service, he should give his 
opinion as to whether to it increased in 
severity beyond the normal progression of 
that disorder in service.  

5.  Next, the RO should associate the 
veteran's original July 1999 VA Form 9 
with his claims folder, or should have 
the veteran enclose a letter restating 
his hearing election.  

6.  Lastly, the RO should repair the 
veteran's claims folder and return it to 
the Board in no less than 2 volumes.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby informed that failure to cooperative 
with requested development might adversely affect the case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




